Reasons for Allowance
	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to independent claims 1, 13, and 18 the prior art of Way (US 4005898) discloses a foldable and convertible structure used for a seat/bed inside a vehicle. In the seat configuration the bottom frame is lower than the back frame, while in the bed configuration the bottom frame and the back frame is at the same lower height. Additionally, during the transition from the seat configuration to the bed configuration from Way, the hinge moves from a higher position to a lower position relative to the base. However, it was noted in the Interview on 4/20/2022 that the prior art of Way does not teach, disclose or render obvious that the instant invention’s furniture system is capable of moving from a first position to a second position wherein, the second position the distal end of the back frame and the proximal end of the bottom frame are at the same height with the hinge being at the same height as the back-frame pivot point. With the added descriptive language and defining location-based terms discussed in the interview and being incorporated into the claim set filed on 04/28/2022 the claims are deemed as allowable over the prior art on record.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673